DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20200326363 A1, hereinafter Sun 1) and in view of Sun et al. 
(US 20200195007 A1, hereinafter Sun 2).

Regarding claim 1, Sun 1 teaches a method performed by a fault detection apparatus for fault detection and 2localization in distribution feeders having branches and nodes (an embodiment of the present disclosure provides a method for detecting and locating simultaneous faults in a distribution network connected to energy systems of customers for powering the energy systems of the customers. the distribution network includes primary and secondary buses connected with two-terminal sections [0009] lines 1-7.Individual buses are equipped with current and voltage measuring units , and each of the current and voltage measuring units can transmit signals indicating 3-phase currents and voltages of the buses via the bi-way communication links 180.[0048], lines 10-14, Figure 1A.Bus and links refers to nodes and branches ). comprising: 3receiving feeder raw data in a distribution feeder of a power distribution 4system (The fault detection and control system 100 can receive electric signals 195 indicating phase currents and phase voltages measured by measurement devices (units) arranged in a power distribution network system 115 via bi-way communication links 180 and the network 151 connected to the NIC 163. In this case, the bi-way communication links 180 can be communication channels that include air medium for radio communications, copper cables for wired communications, and optical fiber cable for fiberoptic communications, [0041], lines 1-10, Figure 1A); 5processing the feeder raw data with predetermined operational electrical 6characteristics of the distribution feeder to generate a branch attribute dataset for 7each branch separated by a pair of nodes for all branches, and generate a node 8attribute dataset for each node for all the nodes in the distribution feeder; 
9 to output a classification of the fault and the 12fault location, and generate an alert signal based upon determining the classified 13fault and the fault location; and 14send the alert signal to an alert control system, upon the alert signal being 15received, generate an action in response to the alert signal to an outage response 16system. (The measurements provided by the switching devices, 110A, 110B and 110C, and sensors, 150Aand 150B include the phase voltages at the corresponding bus that the device or sensor connected to, and the phase injection currents that injected into the bus from a distributed generation
or a load demand (measured by 150 A, and 150 B), or phase line currents that flowed away the bus through a two-terminal section (measured by 110 A, 110B and 110C). The phase voltage measurement is a voltage between the
measured phase and the ground.[0067], Figure 1D. individual measurement values (phase voltages, phase currents and phase values, etc) obtained from the
signals 195 of the switching devices 110A, 110B and 11OC and the sensors 150A, and 150B may be modified ( corrected) by multiplying ( or according to) corresponding predetermined weighted factors stored in the storage 154 (or
memory), so that the fault detection program 159, being executed by the processor(s) 155, can output better results (more accurate results of fault detections) with respect to the signals 195 from the switching devices 110A, 110B and 110C and the sensors 150A, and 150B in order to locate/ detect fault(s) occurred in the power distribution network system 115. It is noted that signals 195 from the switching devices 110A, 110B and 110C and the sensors 150A, and
150B and the measurement units or the sensors 145 included in the buses are configured to transmit the signals 195 to the fault detection and control system 100 via the bi-way communication links 180 and the network 151.[0068], lines 4-21, Figure 1D). (The term feeder can be thought of as the line carrying current from a distribution/primary substation to a secondary substation or as a primary distribution line. Instant application specification[0010], lines 11-13).

Sun1 is silent about  inputting the branch attribute datasets and the node attribute datasets into a 10trained fault detection neural network to determine whether a branch has a fault 11and a fault location within the branch.

Sun 2 teaches inputting the branch attribute datasets and the node attribute datasets into a 10trained fault detection neural network to determine whether a branch has a fault 11and a fault location within the branch. (Figure 2A shows a network with 4 switches represented as nodes 210. Each node 210 has an original state 212 that
represents a physical state of the switch,[0075], lines 5-7. The mapping between the switching devices' statuses 212 and the average of uniquely weighted states 220 can be saved in a memory, e.g., in a lookup table 221. It can also be used to train a neural network to explicitly model the relationship between the combination of states of the switches 212 (as outputs of neural network) and the average of uniquely weighted states 220 (as inputs of neural network) that can be further used to identify the states for each switch when an average of uniquely weighted states is given [0076]).

Sun 1 is analogous to the claimed invention because it is pertinent to the claim invention method for detecting and locating simultaneous faults in a distribution network connected to energy systems of customers for powering the energy systems of the customers with the benefits of  quickly detect faults in the power distribution system with reduced central processing unit (CPU) usage in the system and power consumption, which improves the performance of the processor(s). (Sun 1, [0010]). Sun 2 is considered analogous to the claimed invention because it pertains to a control system for controlling a power distribution network, and  providing information about the state of the system devices using neural network processing with the benefits of re-routing distribution of power and commands to the device to change the state to the new value. Sun 2 invention  provides a fast topology detection and assessment of the power distribution network damage in a short period of time and less computational burden are the.(Sun 2, [0015]) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method for detecting and locating simultaneous faults in a distribution network to incorporate Sun 2 control system using neural network for fast detection of topology and quick assessment of the system devices  with the benefits of accurate and quick fault detection and an efficient performance of a power distribution network.

Regarding claim 2,The combination of Sun1 and Sun 2 teaches claim 1.
Sun 1 further teaches wherein the fault detection apparatus is configured 2to measure in real-time pre-fault branch regulations and energizations, and time- 3synchronized node voltages and currents during a fault, and magnitudes and 4angles, obtained from sensors associated with the distribution feeder.(The measurement units or sensors 145 arranged in the buses in the power distribution network system 115 can provide magnitudes of phase voltages and phase currents as well as phase angle values for the phase voltages and phase currents. In accordance with embodiments of the present disclosure, it is understood that the signals indicating the currents and voltages measured and provided by the measurement devices (e.g. switching devices, sensors, or measurement
units) also include information on locations of the buses in the power distribution network system 115 represented by the pre-fault topology and normal status parameters 158, [00165], Figure 1C and 1D).

Regarding claim 3, The combination of Sun1 and Sun 2 teaches claim 1.
Sun 1 further teaches wherein the branch attribute dataset for each branch 2is generated from real-time measured pre-fault regulations and energizations  branch raw data, and the node attribute dataset for each node that is generated from 62MERL-3387 SUN et al. 4real-time measured during-fault voltages and currents node raw data, via the feeder 5raw data. (the phase current changes on faulted line section i-j can be reflected on the changes of phase injection currents at terminal bus i 410 and bus j 420,                         
                            ∆
                            
                                
                                    I
                                
                                
                                    i
                                
                            
                        
                    ; and
                        
                            ∆
                            
                                
                                    I
                                
                                
                                    j
                                
                            
                        
                    . If assumed the                         
                            
                                
                                    I
                                
                                
                                    i
                                
                                
                                    i
                                    n
                                    j
                                    -
                                    f
                                     
                                
                            
                        
                    and                         
                            
                                
                                    I
                                
                                
                                    j
                                
                                
                                    i
                                    n
                                    j
                                    -
                                    f
                                     
                                
                            
                        
                     ( equation 11a and 11b )are the actual measured phase injection currents (measured phase currents), we can determine whether there is a fault on line section i-j by calculating the difference between the measured values (measured phase currents) and the derived values (derived phase currents). In this case, the derived phase currents are calculated by assuming that the measured phase voltages are applied to the pre-fault connectivity topology  [ 0095], Figure 4B).




Regarding claim 4, The combination of Sun1 and Sun 2 teaches claim 1.
Sun 1 further teaches, wherein the branch attributes include at least partial 2of equivalent nodal conductance and susceptance matrices corresponding to nodes 3separated by the branch.(The relationship between branch currents
and terminal bus voltages of a three-phase branch between a sending bus p and a receiving bus s can be described as follows:

    PNG
    media_image1.png
    92
    255
    media_image1.png
    Greyscale
 
wherein Ips and Isp are 3-by-1 vectors that represent the phase line currents flowing away from bus p and bus s through the branch between bus p and bus s, respectively. The vectors VP and Vs are 3-by-l vectors that represent the
phase-to-ground voltages at bus p and bus s. The matrices YPP and Y ss are 3-by-3 matrices that represents the self-admittance matrix elements at bus p and bus s, and Yps and Ysp are 3-by-3 matrices that represents the mutual admittance
matrices between bus p and bus s, and bus s and bus p, [0071]).
 (It is to note that the instant application specification refers [0061], lines 10-15, Equation 2 and 3 “The equivalent nodal conductance and susceptance matrix, Geqv and Beqv are the real and imaginary parts of an equivalent nodal admittance matrix yeqv:
Geqv + j Beqv = yeqv     
And the equivalent nodal admittance matrix yeqv is defined as:

    PNG
    media_image2.png
    144
    393
    media_image2.png
    Greyscale

For a three-phase branch, all branch currents and bus voltages are 3 by I
vectors, and self and mutual admittance matrices are 3 by 3 matrix.)

Regarding claim 5, The combination of Sun1 and Sun 2 teaches claim 4.
Sun 1 further teaches wherein equivalent nodal conductance and 2susceptance matrices for a distribution line is determined according to a series 3impedance matrix and a shunt admittance matrix for the line ( For a line segment between bus p and bus s, the self-admittance and mutual matrices are determined based on its series impedance matrix, and shunt admittance matrix, [0072], lines 11-14).


Regarding claim 6, The combination of Sun1 and Sun 2 teaches claim 4.
Sun 1 further teaches wherein equivalent nodal conductance and 2susceptance matrices for a distribution transformer is determined according to 3transformer ratios, series impedances and winding connection for the transformer 4line. 
(For a three-phase transformer, Ips  and Isp are the vectors of phase currents flowing into the primary and secondary sides, VP and Vs are the vectors of
phase-to-ground voltages at the buses of primary and secondary sides. The matrices YPP and Yss are the self-admittance matrices of primary side and secondary side, Yps and Ysp are the mutual admittances between the primary and
secondary sides. The admittances can be determined based on the transformer impedances and its tap positions.[0072], lines 2-11).


Regarding claim 7, The combination of Sun1 and Sun 2 teaches claim 4.
Sun 1 further teaches  wherein equivalent nodal conductance and 2susceptance matrices for a branch combined a voltage regulator with a downstream 3distribution line is determined according to a set of regulation ratios and winding 4connection of the regulator and a series impedance matrix and a shunt admittance 5matrix of the distribution line. (FIG. 7 is a 36-bus sample system with a 4.8 kV operating voltage. It shows the one-line diagram for the sample system. The system includes a swing generator 717, denoted Gen, is attached to bus 799, a PQ distributed
generator, denoted DG 1, 757A is attached to bus 731, and a PV distributed generator, denoted DG 2, 757B is attached to bus 706. The entire network is ungrounded, as all loads 777 are ungrounded, and all generators 717, 757A and 757B are connected with transformers or voltage regulators from the network using Wye/Delta connection, 767. All line sections 747 are of three-phase.[0137]

Regarding claim 8, The combination of Sun1 and Sun 2 teaches claim 4.
Sun 1 further teaches  wherein equivalent nodal conductance and 2susceptance matrices for a branch combined a switch with a downstream 3distribution line is determined according to a set of energized statuses for all 4phases of the switch and a series impedance matrix and a shunt admittance matrix 5of the distribution line.( FIG. lC shows a hardware processor 155 in communication with an input device 135 ( or input device/medium 135), a memory 137, an interface 153, a switch control device 157. The switch control device 157 can be connected to the set of switches 110 (in FIG. 1D) that installed in the power distribution system 115. The power distribution system can have a set of measurement units or sensors 145 (not shown in FIG. 1A) at respective buses to monitor and collect the condition information of the system 115. The fault control system implemented with method 100 can control the set of switches 110 as well as can send and
receive information.[0059]. When the phase injection currents are measured,
the phase current mismatches of a terminal bus of the line section are determined as the differences between the measured phase injection currents at the terminal bus and the derived phase injection currents at the bus. The derived
phase injection currents are determined as a negative summation of derived phase line currents from all two-terminal sections that connected to the bus. The derived phase line currents of each two-terminal section are determined using
phase voltages of terminal buses of the two-terminal section and series impedance and shunt admittance of the two terminal section under the pre-fault topology.[110], lines 1-12, also see [0109], figure 5A and 5B, where in Figure 5A Bus s can be  is upstream while Bus t can be downstream).

Regarding claim 9, The combination of Sun1 and Sun 2 teaches claim 1.
Sun 1 further teaches wherein the node attributes include measured phase 2to phase voltages and zero-sequence voltages that both include magnitude and 3angle measurements, and measured injection currents that include magnitude and 4angle measurements, and the branch attributes include at least partial of equivalent 5nodal conductance and susceptance matrices corresponding to nodes separated by 6the branch. (As the pre-fault connectivity topology represents a normal condition
(no fault condition) in which all connected line sections in the power distribution network do not include any faults, the system 100 can determine or detect that no fault occurs in the power distribution network when the difference (magnitude or angle mismatch) between measured values (obtained based on measured phase currents) and the derived values (obtained based on derived phase currents) close to zero or less than a (fault) threshold value. The threshold value may be a predetermined magnitude or angle variation range obtained (or determined) at each of the line sections under a normal condition of the power distribution network.

Regarding claim 10, The combination of Sun1 and Sun 2 teaches claim 1. Sun 1 further teaches  wherein the predetermined operational electrical 2characteristics of the distribution feeder include: node standard operation data 3including load demand profiles and phase connections of power loads connected to 4nodes; standard operational generation profiles and phase connection of distributed 5generations connected to nodes; and capacitor capacities and phase connections of 6shunt capacitors connected to nodes, (The measurements provided by the switching
devices, 110A, 110B and ll0C, and sensors, 150Aand 150B include the phase voltages at the corresponding bus that the device or sensor connected to, and the phase injection currents that injected into the bus from a distributed generation or a load demand (measured by 150 A, and 150 B), or phase line currents that flowed away the bus through a two-terminal section (measured by 110 A, 110B and 110C).The phase voltage measurement is a voltage between the
measured phase and the ground, [0067].In some cases, the measurement accuracy of the each of the switching  devices 110A, 110B and 110C and the
sensors 150A, and 150B can be different from each other. In such a case, individual measurement values (phase voltages, phase currents and phase values, etc) obtained from the signals 195 of the switching devices 110A, 110B and 110C and the sensors 150A, and 150B may be modified ( corrected) by multiplying ( or according to) corresponding predetermined weighted factors stored in the storage 154 (or memory), so that the fault detection program 159, being executed by the processor(s) 155, can output better results (more accurate results of fault detections) with respect to the signals 195 from the switching devices 110A, 110B and 110C and the sensors 150A, and 150B in order to locate/
detect fault(s) occurred in the power distribution network system 115. [0068] Figure 1A-1D, lines 1-16.The processor is configured to perform the fault detection program that comprises steps of: providing the series impedances and shunt admittances and the pre-fault. connectivity topology,[0008], lines 18-20)

Regarding claim 11, The combination of Sun1 and Sun 2 teaches claim 1. Sun 1 further teaches  wherein the predetermined operational electrical 2characteristics of the distribution feeder include: branch data including a series 3impedance matrix and a shunt admittance matrix for a distribution branch; a set of 4parameters for each transformer, including transformer ratios, series impedances 5and winding connection; a set of parameters for each voltage regulator, including 6regulation ratios and winding connection; and a set of phase energized statues for 7switches.( In according to some embodiments of the present disclosure, a system for detecting and locating simultaneous faults in a distribution network having buses equipped with
measurement units, the buses including primary and secondary buses connected with two-terminal sections is realized. In this case, the system includes an interface to receive, from the measurement units every preset period of time, signals indicating measured three-phase voltages and three phase
currents of buses and corresponding locations of the buses in the distribution network via a communication network; a memory to store computer-executable programs including series impedances and shunt admittances of the two-terminal sections,[0008], lines 1-13. In accordance with some embodiments of the present disclosure, the power distribution network system 115 may include primary and secondary buses connected with two-terminal sections. The two-terminal sections can be a transformer, a voltage regulator, a phase shifter, or a line section.[0048], lines 1-6, Figure 1A).

Regarding claim 12, the combination of Sun1 and Sun 2 teaches the method of claim 1, 
Sun 1 is silent wherein the trained fault detection neural network is 2trained using a set of fault scenarios generated by simulating a set of pre- 3determined fault conditions on each branch of all the branches of the distribution feeder separately, and wherein the fault condition includes a fault type, a relative 64MERL-3387 SUN et al. 5fault location along the branch, an impedance at the fault location, a pre-fault load 6demand level and a pre-fault generation level.
Sun 2 teaches wherein the trained fault detection neural network is 2trained using a set of fault scenarios generated by simulating a set of pre- 3determined fault conditions on each branch of all the branches of the distribution feeder separately, and wherein the fault condition includes a fault type, a relative 64MERL-3387 SUN et al. 5fault location along the branch, an impedance at the fault location, a pre-fault load 6demand level and a pre-fault generation level. (Figure 2A shows a network with 4 switches represented as nodes 210. Each node 210 has an original state 212 that represents a physical state of the switch,[0075], lines 5-7. The mapping between the switching devices' statuses 212 and the average of uniquely weighted states 220 can be saved in a memory, e.g., in a lookup table 221. It can also be used to train a neural network to explicitly model the relationship between the combination of states of the switches 212 (as outputs of neural network) and the average of uniquely weighted states 220 (as inputs of neural network) that can be further used to identify the states for each switch when an average of uniquely weighted states is given [0076]. After all states of switches, SW1-SW4 are determined based on the average of weighted states of switches, we can recognize that power outage is caused by switching off of switches SWl and SW2. Based on the pre-fault topology, we can know the faulted line is between SWl and SW2, and accordingly the loads fed by isolated lines, i.e. LDl are an un-restorable load. In comparison,
all other loads, i.e. LD2 and LD3 are restorable [102], lines 1-15).

Sun 1 is analogous to the claimed invention because it is pertinent to the claim invention method for detecting and locating simultaneous faults in a distribution network connected to energy systems of customers for powering the energy systems of the customers with the benefits of  quickly detect faults in the power distribution system with reduced central processing unit (CPU) usage in the system and power consumption, which improves the performance of the processor(s). (Sun 1, [0010]). Sun 2 considered analogous to the claimed invention because it pertains to a control system for controlling a power distribution network, and  providing information about the state of the system devices using neural network processing with the benefits of re-routing distribution of power and commands to the device to change the state to the new value. Sun 2 invention  provides a fast topology detection and assessment of the power distribution network damage in a short period of time and less computational burden are the.(Sun 2, [0015]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method for detecting and locating simultaneous faults in a distribution network to incorporate Sun 2 control system using neural network for fast detection of topology and quick assessment of the system devices  with the benefits of accurate and quick fault detection and an efficient performance of a power distribution network.



Regarding claim 13, the combination of Sun1 and Sun 2 teaches the method of claim 12,
Sun 1 is silent on  obtaining a dataset of node 2attributes, a dataset of branch attributes, and a set of output attributes for each 3simulated fault scenario, and wherein output attributes include data to identify 4nodes separated by the branch having a fault, relative distances between the fault 5location and the nodes of the fault branch, and a set of fault phases of the fault 6branch.

Sun2 teaches obtaining a dataset of node 2attributes, a dataset of branch attributes, and a set of output attributes for each 3simulated fault scenario, and wherein output attributes include data to identify 4nodes separated by the branch having a fault, relative distances between the fault 5location and the nodes of the fault branch, and a set of fault phases of the fault 6branch. (the information includes data sufficient for simulate the consensus protocol with different values of the state of the devices in the power distribution network. For example, the information includes the unique weights for states of each of the devices allowing to determine the mapping, and the processor is programmed to determine the mapping in response to receiving the average of uniquely weighted states[0090]. Another aspect of the present disclosure is that a topology of the communication network for the area is changed when a link failure presents, wherein the topology change may include an isolated node; wherein all links connected to the isolated node are failed. Wherein the isolated node is detected by computing the iterative switching status errors by run an average consensus protocol for each device sequentially. Wherein the weighted state for the corresponding device is set as its state multiplying by the total number of devices, and all other devices as zeros.[0162]).

Sun 1 is analogous to the claimed invention because it is pertinent to the claim invention method for detecting and locating simultaneous faults in a distribution network connected to energy systems of customers for powering the energy systems of the customers with the benefits of  quickly detect faults in the power distribution system with reduced central processing unit (CPU) usage in the system and power consumption, which improves the performance of the processor(s). (Sun 1, [0010]). Sun 2 considered analogous to the claimed invention because it pertains to a control system for controlling a power distribution network, and  providing information about the state of the system devices using neural network processing with the benefits of re-routing distribution of power and commands to the device to change the state to the new value. Sun 2 invention  provides a fast topology detection and assessment of the power distribution network damage in a short period of time and less computational burden are the.(Sun 2, [0015]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method for detecting and locating simultaneous faults in a distribution network to incorporate Sun 2 control system using neural network for fast detection of topology and quick assessment of the  system devices  with the benefits of accurate and quick fault detection and an efficient performance of a power distribution network.

Regarding claim 14, the combination of Sun1 and Sun 2 teaches the method of claim 12, Sun 1 further teaches  wherein the fault type includes a single phase to 2ground fault, a double phase to ground fault, a phase to phase fault, a triple phase 3to ground fault, and a phase to phase to phase fault.( A fault may occur at any location along a line section of a distribution system. The typical types of short
circuit faults include single phase to ground fault, double phase to ground fault, three phase to ground fault, phase to phase fault, and phase to phase to phase fault [0078], lines 1-5).

Regarding claim 20, Sun 1 teaches a fault detection apparatus for fault detection and localization in distribution 2feeders having branches and nodes, (an embodiment of the present disclosure provides a method for detecting and locating simultaneous faults in a distribution network connected to energy systems of customers for powering the energy systems of the customers. the distribution network includes primary and secondary buses connected with two-terminal sections [0009] lines 1-7.Individual buses are equipped with current and voltage measuring units , and each of the current and voltage measuring units can transmit signals indicating 3-phase currents and voltages of the buses via the bi-way communication links 180.[0048], lines 10-14, Figure 1A.Bus and links refers to nodes and branches ). comprising: 3a computing system having, a transceiver, data storage with instructional 4modules and circuitry configured for processing, to cause the apparatus to 5receive, via the transceiver, feeder raw data in a distribution feeder of a  power distribution system; 66MERL-3387 SUN et al. 7process, via the processor, the feeder raw data with predetermined 8operational electrical characteristics of the distribution feeder data accessed via the 9data storage (The memory 137 can load the computer-executable
programs stored in the storage 154, in which the computer executable
programs include 7-models for line sections with a pre-fault (normal status) topology 158 and a normal voltage vector and a current vector (not shown) of the
primary buses and a fault detection program (module) 159 configured to detect the faults caused in the power distribution network system 115 and identify locations of the faults in the distribution network 115. At least one processor 155
in connection with the memory 137 and the interface 163 are used to perform the fault detection program 159 loaded from the storage 154, [0049] lines 1-12)., to generate a branch attribute dataset for each branch separated by a 10pair of nodes for all branches, and generate a node attribute dataset for each node 11for all the nodes in the distribution feeder; 12 to output a classification of the fault and the 15fault location, and generate an alert signal based upon determining the classified 16fault and the fault location; and 17send, via the transceiver, the alert signal to an alert control system, upon the 18alert signal being received, the alert control system generates an action in response 19to the alert signal to an outage response system to reroute power and restore 20service to the disconnected power of the distribution feeder with the fault. ( when performed by the processor 155, the fault detection program 159 causes the
processor 155 to provide the 1t-models for line sections and the normal connectivity topology from the storage 154, and the processor 155 determines if a fault ( or multiple faults) is caused in the power distribution network system 115 by comparing a threshold and a difference value between the measured phase currents and derived phase currents using normal topology and phase voltages at each of the buses. Further, the processer 155 determines a location for each fault individually or jointly using the available measurements and the connectivity topology through circuit analysis. Then the processor 155 outputs a post-fault topology indicating a location of the fault. [0049], lines 12-25)

Sun 1 is silent about the input the branch attribute datasets and the node attribute datasets into a 13trained fault detection neural network to determine whether a branch has a fault 14and a fault location within the branch,

Sun 2 teaches inputting the branch attribute datasets and the node attribute datasets into a 10trained fault detection neural network to determine whether a branch has a fault 11and a fault location within the branch. (Figure 2A shows a network with 4 switches represented as nodes 210. Each node 210 has an original state 212 that
represents a physical state of the switch,[0075], lines 5-7. The mapping between the switching devices' statuses 212 and the average of uniquely weighted states 220 can be saved in a memory, e.g., in a lookup table 221. It can also be used to train a neural network to explicitly model the relationship between the combination of states of the switches 212 (as outputs of neural network) and the average of uniquely weighted states 220 (as inputs of neural network) that can be further used to identify the states for each switch when an average of uniquely weighted states is given [0076]).

Sun 1 is analogous to the claimed invention because it is pertinent to the claim invention method for detecting and locating simultaneous faults in a distribution network connected to energy systems of customers for powering the energy systems of the customers with the benefits of  quickly detect faults in the power distribution system with reduced central processing unit (CPU) usage in the system and power consumption, which improves the performance of the processor(s). (Sun 1, [0010]). Sun 2 is considered analogous to the claimed invention because it pertains to a control system for controlling a power distribution network, and  providing information about the state of the system devices using neural network processing with the benefits of re-routing distribution of power and commands to the device to change the state to the new value. Sun 2 invention  provides a fast topology detection and assessment of the power distribution network damage in a short period of time and less computational burden are the.(Sun 2, [0015]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method for detecting and locating simultaneous faults in a distribution network to incorporate Sun 2 control system using neural network for fast detection of topology and quick assessment of the system devices  with the benefits of accurate and quick fault detection and an efficient performance of a power distribution network.

Regarding claim 21, Sun 1 teaches a non-transitory computer readable medium, having a computer program 2thereon, wherein the computer program (at least one processor, in connection with the memory and the interface. The processor is configured to perform the fault detection program, [0008], lines 17-19), when executed by a processor of a fault 3detection apparatus, causes the processor to: 4receive feeder raw data including real-time measured pre-fault branch 5regulations and energizations data, and real-time measured during-fault node 6voltages and currents raw data, in a distribution feeder of a power distribution 7system(The fault detection and control system 100 can receive electric signals 195 indicating phase currents and phase voltages measured by measurement devices (units) arranged in a power distribution network system 115 via bi-way communication links 180 and the network 151connected to the NIC 163.; 8process the feeder raw data with predetermined operational electrical 9characteristics of the distribution feeder to generate a branch attribute dataset for 10each branch separated by a pair of nodes for all branches, and generate a node  attribute dataset for each node for all the nodes in the distribution feeder; 67MERL-3387 SUN et al. 12, to output a classification of the fault and the 15fault location, and generate an alert signal based upon determining the classified 16fault and the fault location; and 17reroute power and restore service to the disconnected power of the 18distribution feeder with the fault, based upon the alert signal being sent to, and 19received by, an outage response system. (The measurements provided by the switching devices, 110A, 110B and 110C, and sensors, 150Aand 150B include the phase voltages at the corresponding bus that the device or sensor connected to, and the phase injection currents that injected into the bus from a distributed
generation or a load demand (measured by 150 A, and 150 B), or phase line currents that flowed away the bus through a two-terminal section (measured by 110 A, 110B and 110C). The phase voltage measurement is a voltage between the
measured phase and the ground.[0067], Figure 1D. individual measurement values (phase voltages, phase currents and phase values, etc) obtained from the
signals 195 of the switching devices 110A, 110B and 11OC and the sensors 150A, and 150B may be modified ( corrected) by multiplying ( or according to) corresponding predetermined weighted factors stored in the storage 154 (or
memory), so that the fault detection program 159, being executed by the processor(s) 155, can output better results (more accurate results of fault detections) with respect to the signals 195 from the switching devices 110A, 110B and 110C and the sensors 150A, and 150B in order to locate/ detect fault(s) occurred in the power distribution network system 115. It is noted that signals 195 from the switching devices 110A, 110B and 110C and the sensors 150A, and
150B and the measurement units or the sensors 145 included in the buses are configured to transmit the signals 195 to the fault detection and control system 100 via the bi-way communication links 180 and the network 151.[0068], lines 4-21, Figure 1D). (The term feeder can be thought of as the line carrying current from a distribution/primary substation to a secondary substation or as a primary distribution line. Instant application specification[0010], lines 11-13).
Sun1 is silent about  inputting the branch attribute datasets and the node attribute datasets into a 10trained fault detection neural network to determine whether a branch has a fault 11and a fault location within the branch.


Sun 2 teaches inputting the branch attribute datasets and the node attribute datasets into a 10trained fault detection neural network to determine whether a branch has a fault 11and a fault location within the branch. (Figure 2A shows a network with 4 switches represented as nodes 210. Each node 210 has an original state 212 that
represents a physical state of the switch,[0075], lines 5-7. The mapping between the switching devices' statuses 212 and the average of uniquely weighted states 220 can be saved in a memory, e.g., in a lookup table 221. It can also be used to train a neural network to explicitly model the relationship between the combination of states of the switches 212 (as outputs of neural network) and the average of uniquely weighted states 220 (as inputs of neural network) that can be further used to identify the states for each switch when an average of uniquely weighted states is given, [0076]).
Sun 1 is analogous to the claimed invention because it is pertinent to the claim invention method for detecting and locating simultaneous faults in a distribution network connected to energy systems of customers for powering the energy systems of the customers with the benefits of  quickly detect faults in the power distribution system with reduced central processing unit (CPU) usage in the system and power consumption, which improves the performance of the processor(s). (Sun 1, [0010]). Sun 2 is considered analogous to the claimed invention because it pertains to a control system for controlling a power distribution network, and  providing information about the state of the system devices using neural network processing with the benefits of re-routing distribution of power and commands to the device to change the state to the new value. Sun 2 invention  provides a fast topology detection and assessment of the power distribution network damage in a short period of time and less computational burden are the.(Sun 2, [0015]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method for detecting and locating simultaneous faults in a distribution network to incorporate Sun 2 control system using neural network for fast detection of topology and quick assessment of the system devices  with the benefits of accurate and quick fault detection and an efficient performance of a power distribution network.

Regarding claim 22, the combination of Sun1 and Sun 2 teaches claim 1.
Sun1 further teaches wherein the received feeder raw data includes real- 2time measured voltage and current raw data from the nodes that is recorded with a 3physical intelligent electronic device (IED) or physical phasor measurement unit 4(PMU). (the measurement units and the sensors 145 can be phasor measurement units (PMUs),[0066], lines 1-2, Figure 1C).

Regarding claim 23, the combination of Sun1 and Sun 2 teaches claim 1. Sun 1 further teaches wherein the received feeder raw data includes real- 2time measured regulation and energization raw data from the branches that is  recorded with a controller for a switch, or a tap changer for a voltage regulator.( FIG. lC shows a hardware processor 155 in communication with an input device 135 ( or input device / medium 135), a memory 137, an interface 153, a switch control device
hardware processor 155 in communication with an input device 135 ( or input device / medium 135), a memory 137, an interface 153, a switch control device 157. The switch control device 157 can be connected to the set of switches 110 (in FIG. 1D) that installed in the power distribution system 115. The power
distribution system can have a set of measurement units or sensors 145 (not shown in FIG. 1A) at respective buses to monitor and collect the condition information of the system 115. The fault control system implemented with method 100 can control the set of switches 110 as well as can send and
receive information, [0059].


Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20200326363 A1, hereinafter Sun 1) and in view of Sun et al 
(US 20200195007 A1, hereinafter Sun 2)  as applied to claim 1 above, and further in view of Chen et al. (hereinafter Chen)  “Fault Location in Power Distribution Systems via Deep Graph Convolutional Networks” IEEE Journal on Selected Areas in Communications (Volume: 38, Issue: 1, Page(s): 119-131).


Regarding claim 15, the combination of Sun 1 and Sun 2 teaches the method of claim 1.
Both Sun 1 and Sun 2 are silent  wherein the trained fault detection neural network is 2a graph neural network, such that the graph neural network includes a series of 3graph processing layers for aggregating node and branch attributes into node 4embeddings, and a series of full-connected prediction layers for estimating fault 5location according to graph node embeddings.

Chen teaches wherein the trained fault detection neural network is 2a graph neural network, such that the graph neural network includes a series of 3graph processing layers for aggregating node and branch attributes into node 4embeddings, and a series of full-connected prediction layers for estimating fault 5location according to graph node embeddings (GCN model is proposed for fault location in distribution systems. Unlike existing machine learning models used for fault location tasks, the architecture of the proposed model preserves the spatial correlations of the buses and learns to integrate information from multiple measurement units.
Features are extracted and composited in a layer-by-layer manner to facilitate the faulty bus classification task. Aa data augmentation procedure to ensure that the model is robust to varied levels of noise and errors. In addition, the proposed model can be readily adapted or extended to  various tasks concerning data processing for multiple measurements in modern smart grid, page 2, left column, bottom paragraph. the voltage and current phasor measurements are available at phases that are connected to loads. That is, for a given measured bus in a distribution system, we have access to its three-phase voltage and current phasors (V1, _V 1 , V2, _V2 , V3, _V3 , I1, _I1, I2, _I2, I3, _I3) ∈ R12. Values corresponding to unmeasured phases are set to zero. A data sample of measurements from the distribution system can then be represented as 
X ∈ R no×12, where no is the number of observed buses. We formulate the fault location task as a classification problem. More specifically, given a data sample
matrix Xi, the faulted bus ˜ yi is obtained by ˜yi = f(Xi), where f is a specific faulty bus classification model. A fault is correctly located if ˜yi = yi, where yi indicates the true faulty bus corresponding to Xi. Page 2, right column middle paragraph).

Sun 1 is analogous to the claimed invention because it is pertinent to the claim invention method for detecting and locating simultaneous faults in a distribution network connected to energy systems of customers for powering the energy systems of the customers with the benefits of  quickly detect faults in the power distribution system with reduced central processing unit (CPU) usage in the system and power consumption, which improves the performance of the processor(s). (Sun 1, [0010]). Sun 2 considered analogous to the claimed invention because it pertains to a control system for controlling a power distribution network, and  providing information about the state of the system devices using neural network processing with the benefits of re-routing distribution of power and commands to the device to change the state to the new value. Sun 2 invention  provides a fast topology detection and assessment of the power distribution network damage in a short period of time and less computational burden are the.(Sun 2, [0015]). Chen is considered analogous to the claimed invention because it pertains to a diagnosis method based on a graph convolution neural network, which constructs a graph model based on the  fault location in distribution systems. Chen’s research paper model proposed the  preservation of  the spatial correlations of the buses and learns to integrate information from multiple measurement units then features are extracted and composited in a layer-by-layer manner to facilitate the faulty bus classification with the benefits of high fault location accuracy.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both Sun 1 and Sun 2 method for detecting and locating simultaneous faults and topological faults detection control system in a distribution network to incorporate Chen’s  graph convolution neural network method for fast  detection  and quick assessment of the  system devices  with the benefits of high fault location accuracy and improving power distribution systems performance.

Regarding claim 16, the combination of Sun 1 , Sun 2 and Chen  teaches the method of claim 15.
Sun 1 and Sun 2 are silent wherein a first graph processing layer of the series 2of graph processing layers, sets node embeddings with node attributes, and the 3successive graph processing layer calculates its hidden node embeddings as an 4activated sum of combination of weighted node embeddings at a previous layer 5and weighted sum of neighborhood impacts, wherein neighborhood impacts for 6each neighbor is calculated as a decayed combination of neighbor embeddings and  weighted branch attributes for the branch connected to neighbor node, and wherein 65MERL-3387 SUN et al. 8a decay factor is calculated as an activated sum of weighted node embeddings, 9weighted branch attributes, weighted neighbor embeddings and an addition of 10biases. Chen further teaches   wherein a first graph processing layer of the series 2of graph processing layers, sets node embeddings with node attributes, and the 3successive graph processing layer calculates its hidden node embeddings as an 4activated sum of combination of weighted node embeddings at a previous layer 5and weighted sum of neighborhood impacts, wherein neighborhood impacts for 6each neighbor is calculated as a decayed combination of neighbor embeddings and  weighted branch attributes for the branch connected to neighbor node, and wherein 65MERL-3387 SUN et al. 8a decay factor is calculated as an activated sum of weighted node embeddings, 9weighted branch attributes, weighted neighbor embeddings and an addition of 10biases. (The GCN model applied to the fault location task is illustrated in Fig. 1. The input X is passed through Lc graph convolution layers and Lf fully-connected layers followed by a softmax activation function. Specifically, the jth feature map of a graph convolution layer is  calculated as                         
                            
                                
                                    Y
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                i
                                                n
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            h
                                        
                                        
                                            
                                                
                                                    α
                                                
                                                
                                                    i
                                                    ,
                                                    j
                                                
                                            
                                             
                                        
                                    
                                    
                                        
                                            ∆
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     where xi ∈ Rn is the ith input feature map,                         
                            
                                
                                    α
                                
                                
                                    i
                                    ,
                                    j
                                
                            
                             
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    k
                                
                            
                        
                     is the trainable coefficients, and Nin is the number of filters of the previous layer. With Nout filters in the current layer, a total of Nin Nout  K parameters are trainable in this layer. In particular, Nin = 12 for the first layer of the model. The output of the last graph convolution layer is flattened into a vector and passed to the fully-connected layers. The index of the predicted faulty bus, ˜y, can be obtained as ˜y = argmaxi ai, where ai is the ith activation of the last fully-connected layer. The weighted adjacency matrix is constructed based on the physical distance between the nodes. page 3, right column, CGCN approach for Fault location, ).

Sun 1 is analogous to the claimed invention because it is pertinent to the claim invention method for detecting and locating simultaneous faults in a distribution network connected to energy systems of customers for powering the energy systems of the customers with the benefits of  quickly detect faults in the power distribution system with reduced central processing unit (CPU) usage in the system and power consumption, which improves the performance of the processor(s). (Sun 1, [0010]). Sun 2 considered analogous to the claimed invention because it pertains to a control system for controlling a power distribution network, and  providing information about the state of the system devices using neural network processing with the benefits of re-routing distribution of power and commands to the device to change the state to the
new value. Sun 2 invention  provides a fast topology detection and assessment of the power distribution network damage in a short period of time and less computational burden are the.(Sun 2, [0015]). Chen is considered analogous to the claimed invention because it pertains to a diagnosis method based on a graph convolution neural network, which constructs a graph model based on the  fault location in distribution systems. Chen’s research paper model proposed the  preservation of  the spatial correlations of the buses and learns to integrate information from multiple measurement units then features are extracted and composited in a layer-by-layer manner to facilitate the faulty bus classification with the benefits of high fault location accuracy.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both Sun 1 and Sun 2 method for detecting and locating simultaneous faults and topological faults detection control system in a distribution network to incorporate Chen’s  graph convolution neural network method for fast  detection  and quick assessment of the  system devices  with the benefits of high fault location accuracy and improving power distribution systems performance.

Regarding claim 17, the combination of Sun 1 , Sun 2 and Chen  teaches the method of claim 16, Sun 1 further teaches wherein a sum of neighborhood impacts is 2approximated as expected neighborhood impacts of a fixed number of neighbor 3samples, and wherein a sampling probability is approximated according to a norm 4of the combination of neighbor embeddings and weighted branch attributes. (We use the measured voltages of neighboring buses of the unmeasured bus to initially set the voltage values of unmeasured bus; and then if needed, use the measured currents coining from neighboring buses of the said bus to refine the voltage values of the said bus.[0113], lines6-12. Integrating (24a)-(24c) together, the voltages can be determined as a weighted summation of its measured
I-hop, 2-hop and 3-hop neighbors, 620, 630 and 640 according to(25), [0116].


Regarding claim 18, the combination of Sun 1 , Sun 2 and Chen  teaches the method of claim 16.
Sun1 is silent  wherein each predicting layer calculates its output 2features as an activated sum of weighted inputs from a previous layer with an 3addition of biases, wherein the inputs of first predicting layer are the calculated 4node embeddings of last graph processing layer, and wherein the output features of 5last predicting layer are data relating to the fault location.
	Sun 2 teaches wherein each predicting layer calculates its output 2features as an activated sum of weighted inputs from a previous layer with an 3addition of biases, wherein the inputs of first predicting layer are the calculated 4node embeddings of last graph processing layer, and wherein the output features of 5last predicting layer are data relating to the fault location.( As shown in FIG. 4, the power distribution network having 123 nodes has been divided into three sub-graphs, 410, 420 and 430 and each sub-graph has an inter-area agent, 450, such as the control system 300. The agents 450 are connected to centralized decision support system 440. For example, part of the functionality of the system 300, such as state encoder/decoder functionality can be implemented at the inter-area agent, 450. Part of the functionality of the system 300, such as power paths determination can be implemented either by local agents 450, centralized system 440 or combinations thereof [0111]. A communication graph can be divided into subgraphs with each graph (area) having one inter-area agent. It is assumed that each inter-area agent 450 has a relatively strong communication capability with nodes of the area. The number of inter-area agents or the number of sub-graphs can be determined based on the size of network, infrastructure cost and the required overall convergence rate. Suppose, a large distribution network with n number of agents is divided into several areas A=a1 , a2 , a3 , ... , aN At each area
of the distribution network, the consensus update can be concurrently solved for each of them and local consensus agreement can be achieved. If number of areas is large then several areas are again grouped such that reasonable time for
convergence is achieved. Basically, the problem forms layers or stages of sub-graphs where local consensus protocol is solved at each stage. [0112]).

Sun 1 is analogous to the claimed invention because it is pertinent to the claim invention method for detecting and locating simultaneous faults in a distribution network connected to energy systems of customers for powering the energy systems
of the customers with the benefits of  quickly detect faults in the power distribution system with reduced central processing unit (CPU) usage in the system and power consumption, which improves the performance of the processor(s). (Sun 1, [0010]). Sun 2 considered analogous to the claimed invention because it pertains to a control system for controlling a power distribution network, and  providing information about the state of the system devices using neural network processing with the benefits of re-routing distribution of power and commands to the device to change the state to the
new value. Sun 2 invention  provides a fast topology detection and assessment of the power distribution network damage in a short period of time and less computational burden are the.(Sun 2, [0015]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both Sun 1 and Sun 2 method for detecting and locating simultaneous faults and topological faults detection control system in a distribution network to incorporate Chen’s  graph convolution neural network method for fast  detection  and quick assessment of the  system devices  with the benefits of high fault location accuracy and improving power distribution systems performance.

Regarding claim 19, the combination of Sun 1 , Sun 2 and Chen  teaches the method of claim 16.
Sun 1 is silent  wherein the summed neighborhood embeddings are 2estimated by sampling a fixed number of neighbors and approximated as 3expectations of neighborhood embeddings for samples with sampling probability 4defined according to a norm of each neighborhood embeddings.
Sun 2 further teaches wherein the summed neighborhood embeddings are 2estimated by sampling a fixed number of neighbors and approximated as 3expectations of neighborhood embeddings for samples with sampling probability 4defined according to a norm of each neighborhood embeddings. (The communication among agent is constrained by the range, i.e., geographical distance, and available  infrastructures for enhancing the agent performance. In step 1, supposed                         
                            
                                
                                    d
                                
                                
                                    r
                                    a
                                    n
                                    g
                                    e
                                
                                
                                    i
                                     
                                    j
                                
                            
                        
                     be the maximum range a local agent i can reach to another local agent j, and C;/ be the infrastructure requirement for establishing new links by upgrading the agent so that it can handle additional communication burden. As the agents are located on the node or edges (switches) in a distribution network, it is desired to have a base topology as a radial network similar to the physical network [0124]. For the updated set of links, a ranking function is defined based on degree of agent, degree of their immediate neighbors and the size of cycle formed after link is established (steps 10 and 11). As shown in FIG. SB, it is known that the second eigen value is dependent on the degree of node and also the connectivity of neighbors. Similarly, the robustness of the graph is realized based on size of a loop formed in the network after a new link is established, n(C) and is graphically illustrated based on FIG. 5C. It can be observed that a large size loop is more robust for a link failure than small size loop.[0127], Figure 5B, lines, 1-12)

Sun 1 is analogous to the claimed invention because it is pertinent to the claim invention method for detecting and locating simultaneous faults in a distribution network connected to energy systems of customers for powering the energy systems
of the customers with the benefits of  quickly detect faults in the power distribution system with reduced central processing unit (CPU) usage in the system and power consumption, which improves the performance of the processor(s). (Sun 1, [0010]). Sun 2 considered analogous to the claimed invention because it pertains to a control system for controlling a power distribution network, and  providing information about the state of the system devices using neural network processing with the benefits of re-routing distribution of power and commands to the device to change the state to the
new value. Sun 2 invention  provides a fast topology detection and assessment of the power distribution network damage in a short period of time and less computational burden are the.(Sun 2, [0015]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both Sun 1 and Sun 2 method for detecting and locating simultaneous faults and topological faults detection control system in a distribution network to incorporate Chen’s  graph convolution neural network method for fast  detection  and quick assessment of the  system devices  with the benefits of high fault location accuracy and improving power distribution systems performance.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Li et al. ( CN111965476A)  invention relates to the technical field of power grids, and discloses a low-voltage diagnosis method based on a graph convolutional neural network. The method comprises the steps of: constructing a topological connection graph and node physical information based on a power distribution network; calculating a Laplace matrix of the graph according to a graph model; carrying out spectral decomposition on the Laplace matrix; carrying out convolution operation on the graph by utilizing Fourier transform on the graph model; enabling input X to pass through an Lc graph convolution layer and an Lf fully-connected layer and then through a soft max activation function, using a convolution kernel and a fully-connected network to calculate a final output y; and performing model optimization based on a training result. Compared with the prior art, the graph state is subjected to reasoning prediction by applying the graph convolutional neural network in the spatial dimension, low-voltage node diagnosis is completed, the effectiveness and real-time performance of low-voltage real-time diagnosis are effectively improved, and the reliability of a power system is improved.
 Ma et al. (US10657306B1) Techniques to improve the accuracy and speed for detection and remediation of difficult to test nodes in a circuit design netlist. The techniques utilize improved netlist representations,
test point insertion, and trained neural networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DILARA SULTANA/Examiner, Art Unit 2867                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867  
8/24/2022